Opinion by
Cole, J.
At the trial counsel for the defendant moved for dismissal of the protest on the ground that “it is insufficient in law,” calling attention to section 514, Tariff Act of 1930 (19 U. S. C. § 1514), which requires that a protest shall set forth “distinctly and specifically, and in respect to each entry, payment, claim, decision, or refusal, the reasons for the objection thereto.” That plaintiff recognized the insufficiency of his protest was disclosed by counsel’s admission at the time of trial and his motion, which was granted, to file an amended protest. Such an amended protest was never offered. An examination of the record disclosing nothing from which to draw the classifications urged or the rates claimed, the motion to dismiss was granted. (Davies v. Arthur, 96 U. S. 148; United States v. Salambier, 170 U. S. 621; and Herrmann v. Robertson, 152 U. S. 520, followed.)